Citation Nr: 1139500	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  09-46 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral otitis media, mastoidectomies, recurrent cholesteatoma and perforated eardrum.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel

INTRODUCTION

The Veteran had active duty service from June 1952 to November 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2011, the Veteran testified at a travel board hearing at the RO.  A transcript of the hearing is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A January 1980 rating decision denied service connection for bilateral otitis media, post-operative, residuals of mastoidectomy, bilateral tympanoplasty, perforation right tympanic membrane, recurrent cholesteatoma, and bilateral defective hearing.  The Veteran was notified of his appellate rights but did not perfect a timely appeal of the rating decision.  

2.  In April 2008, the Veteran sought to reopen the claim for service connection for an ear condition.

3.  The evidence received since the prior final denial of service connection is neither cumulative nor redundant and raises a reasonable probability of substantiating the claim for service connection for an ear condition.  

4.  A bilateral ear condition clearly and unmistakably pre-existed service.

5.  A bilateral ear condition increased in severity during service.

CONCLUSIONS OF LAW

1.  The January 1980 rating decision is final.  38 U.S.C.A. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979).  

2.  New and material evidence has been received to reopen the claim of entitlement to connection for  bilateral otitis media, mastoidectomies, recurrent cholesteatoma and perforated eardrum.  38 U.S.C.A. 5108  (West 2002); 38 C.F.R. § 3.156  (2011).

3.  A bilateral ear condition was aggravated in service.   38 U.S.C.A. §§ 1111 , 1153 (West 2002); 38 C.F.R. §§ 3.304 , 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32  (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326 (2011). The VCAA and its implementing regulations are applicable to this appeal. 

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim. When VA receives a complete or substantially complete application, it will notify the claimant of any information and medical or lay evidence that is necessary to substantiate the claim. VA will inform the claimant which information and evidence, if any, the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 5103(a)  (West 2002); 38 C.F.R. § 3.159  (2011). 

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d)  (West 2002); 38 C.F.R § 3.159  (2011).  The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

The Court has ruled that the VCAA requires additional notice when a claimant seeks to reopen a previously denied claim.  In Kent v. Nicholson, 20 Vet. App. 1, the Court held that VA must examine the basis for a denial of a previously disallowed claim and provide the appellant with notice of the evidence of service connection found lacking in the previous denial.  Kent at 9-10. 

The RO provided VCAA notice to the Veteran in an April 2008 letter.  The letter advised the Veteran of the information and evidence required to reopen the previously denied claim for service connection for bilateral ear condition and perforated ear drum.  The Veteran was informed what information and evidence VA would obtain in support of his claim and what information and evidence he should provide. The April 2008 letter satisfied the timing requirements set forth in Pelegrini, as it was provided prior to the rating decision on appeal. 

For the reasons discussed above, the Board finds that VA has fulfilled the requirements of the duty to notify under the VCAA.

II.  Analysis 

A.  Claim to Reopen

The Veteran seeks to reopen a claim for service connection for a bilateral ear condition.

A January 1980 rating decision denied service connection for bilateral otitis media, post-operative, residuals for mastoidectomy, bilateral tympanoplasty, perforation right tympanic membrane, recurrent cholesteatoma and bilateral defective hearing. 

The rating decision determined that the Veteran had a pre-service history of bilateral otitis media and that this condition was not aggravated beyond its natural progression in service.  

The evidence of record at the time of the January 1980 rating decision included service treatment records. 

In a February 1980 letter, the RO advised the Veteran of the rating decision and his appellate rights.  The Veteran did not submit a timely notice of disagreement, and the January 1980 rating decision became final.  38 U.S.C.A. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979).  

In April 2008, the Veteran sought to reopen his claim for service connection for an ear condition.  A claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all of the evidence of record.  38 U.S.C.A. § 5108  (West 2002); Evans v. Brown, 9 Vet. App. 273 (1996). 

For claims filed on or after August 29, 2001, as in this case, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a)  (2011).

The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence that has been submitted since the January 1980 rating decision includes the Veteran's written statements, treatment records from Dr. R.M., M.D. and the transcript of the travel board hearing.

The Veteran's statements and testimony reflect his contention that he was treated for ear problems during active service.  The statements from Dr. R.M. relate to the Veteran's service noise exposures and aggravation of his ear disabilities.   

The Board finds that new and material evidence has been received to reopen the claim.  The evidence is new, as it was not previously of record and is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  This evidence is also material because, by itself or when considered with the evidence previously of record, it relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral otitis media, mastoidectomies, recurrent cholesteatoma and perforated eardrum.  Specifically, the evidence relates to aggravation of these disabilities.  The lack of such evidence formed the basis of the prior final denial of service connection.  

Having concluded that new and material evidence has been received, the Board may proceed to reopen the veteran's claim for service connection for bilateral otitis media, mastoidectomies, recurrent cholesteatoma and perforated eardrum.  

B.  Service Connection 

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active service.  38 U.S.C.A. §1110.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) .

Service connection may be presumed for certain diseases, including sensorineural hearing loss, if it is shown that the veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, such disease became manifest to a degree of 10 percent within one year from the date of discharge, and there is no evidence of record establishing otherwise.  38 U.S.C.A. §§ 1101 , 1112(a), 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307 , 3.309(a) (2011). Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) . 

A veteran who served for at least six months during a period of war or during peacetime on or after January 1, 1947, is presumed to have been in sound condition when examined, accepted and enrolled in service, except for defects noted at the time of entrance, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111  (West 2002); see VAOPGCPREC 3-2003 (July 16, 2003).  A preexisting disease will be considered to have been aggravated by military service when there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progress of the disease.  38 U.S.C.A. § 1153  (West 2002); 38 C.F.R. § 3.306(a)  (2011). Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306  -07 (1993).

A history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  Determinations should not be based on medical judgment alone, as distinguished from accepted medical principles, or on history alone without regard to clinical factors pertinent to the basic character, origin and development of such injury or disease.  History conforming to accepted medical principles should be given due consideration, in conjunction with basic clinical data, and be accorded probative value consistent with accepted medical and evidentiary principles in relation to value consistent with accepted medical evidence relating to incurrence, symptoms and course of the injury or disease, including official and other records made prior to, during or subsequent to service, together with all other lay and medical evidence concerning the inception, development and manifestations of the particular condition will be taken into full account.  See 38 C.F.R. § 3.304(b) (2011).

Clear and unmistakable evidence is required to rebut the presumption of aggravation when the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b) (2011).  A claimant is not required to show that the disease or injury increased in severity during service before VA's duty under this rebuttal standard attaches.  Cotant v. Principi, 17 Vet. App. 116 (2003); see also VAOPGCPREC 3-2003. 

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

The Veteran had active duty service from June 1952 to November 1953.  The enlistment examination dated in September 1951 noted normal findings regarding the ears.  The examination report reflects that the Veteran reported a history of an operation to have his nose straightened for sinus and ear trouble.  The Veteran also reported that he had been treated in the previous five years for his nose and ears.

Upon entrance into service the veteran gave a medical history of sinus and nose trouble.  The notation of this history, however, does not prevent the presumption of soundness from attaching.  In Crowe v. Brown, 7 Vet. App. 238 (1994), the United States Court of Appeals for Veterans Claims (Court) indicated that the presumption of soundness attaches where there has been an induction medical examination, and where a disability for which service connection is sought was not detected at the time of such examination.  Crowe, 7 Vet. App. at 245.  The Court added that the regulation expressly provides that the term "noted" denotes only such conditions that are recorded in examination reports, and that history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  Id.  The Board concludes that the notation on the enlistment examination regarding sinus and ear trouble does not rebut the presumption of soundness as it was a report of the Veteran's history and not a condition detected by the examiner.



The Board must next determine whether, under 38 U.S.C. § 1111  and 38 C.F.R. 
§ 3.304(b), the presumption of soundness is rebutted by clear and unmistakable evidence that a disease or injury existed prior to service.  The burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that bilateral ear condition and perforated ear drum existed prior to service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The determination of whether there is clear and unmistakable evidence that a bilateral ear condition existed prior to service should be based on "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304(b)(1) .

In this case, there is competent medical evidence that a bilateral ear condition existed prior to service.  A statement from a private physician, Dr. R.M., M.D., noted that the Veteran had a preexisting ear condition prior to service.  This is supported by the report of enlistment examination, which noted the Veteran's history of treatment for his ears.  Based on the medical opinion, as well as the Veteran's reported history, the Board finds that the presumption of soundness has been rebutted by clear and unmistakable evidence, and the Veteran's bilateral ear condition was a condition which preexisted service.   

As the Board has determined that the Veteran's ear condition existed prior to service, the next issue for consideration is whether this condition was aggravated during service.  

During service, the Veteran was treated for ear problems.  A June 1952 entry reflects that the Veteran was seen with a complaint of hearing loss bilaterally.  Records noted that the Veteran had profuse purulent discharge from a large attic perforation of the right drum, from which there was a large polyp.  A physician diagnosed otitis media, suppurative, acute.  Service treatment records reflect that the Veteran had six other visits to sick call with complaints of otitis media in November and December of 1952.  

At the travel board hearing in September 2011, the Veteran testified that he had ear infections prior to enlistment.  The Veteran stated that his duties aboard the U.S.S. Hank included firing guns for five to 10 minutes at a time.  The Veteran testified that he received treatment for perforated eardrums during service.  

The Board finds the Veteran's testimony regarding his noise exposure and medical treatment credible and supported by the evidence of record.

Regarding the issue of aggravation, the Veteran submitted a statement from his private physician, R.M., M.D., dated in September 2011.  Dr. R.M. opined that it is more than a 50/50 probability that the Veteran's pre-existing ear condition at the time of enlistment was permanently aggravated by military service, and as a result of that aggravation, led to his current ear condition.  Dr. R.M stated that the rationale behind this nexus statement was that the Veteran was exposed to constant impulse noise onboard ship without being provided hearing protection.  

Dr. R.M. further noted that, according to the American Academy of Otolaryngology, long or repeated noise exposure of 85 decibels or more can cause hearing loss as well as damage to the ears.  He noted that the 5 inch caliber twin mount the Veteran operated in service well exceeds  85 decibels of noise exposure.
Dr. R.M. stated that this, in addition to the medical history that the concussion ruptured his eardrums, leading to the need for mastoid surgery on both ears. 

Based on the foregoing, the Board concludes that it has been shown that a bilateral ear condition pre-existed service and was aggravated during service.  Accordingly, entitlement to service connection for a bilateral ear condition is warranted.  









ORDER

Service connection for a bilateral ear condition is granted.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


